                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  UNITED STATES OF AMERICA,                        )
                                                   )
          Plaintiff,                               )
                                                   )        No. 2:19-cv-02351-TLP-cgc
  v.                                               )
                                                   )
  MICHAEL D. MASON, REGAN D.                       )
  REEDY, and CAPITAL ONE BANK                      )
  (USA), N.A.                                      )
                                                   )
          Defendants.                              )


              ORDER GRANTING MOTION FOR SUMMARY JUDGMENT


       Plaintiff United States of America moves for summary judgment against Defendant

Michael D. Mason to recoup $930,041 in unpaid taxes and associated statutory penalties that

Defendant failed to pay for tax years 2000 to 2004. (ECF No. 14.) Plaintiff also seeks to

foreclose federal tax liens against real property that Defendant allegedly owned when the

Internal Revenue Service (“IRS”) assessed Defendant’s tax liabilities. (Id.) Defendant has

responded. (ECF No. 15.) And Plaintiff has replied to Defendant’s response. (ECF No. 16.)

For the reasons below, the Court GRANTS Plaintiff’s motion for summary judgment.

                               PROCEDURAL BACKGROUND

       Plaintiff sued Defendant to recover tax liabilities that Defendant owes to the federal

government. (ECF No. 1.) Defendant moved to dismiss Plaintiff’s action arguing that, because

the IRS did not file notices of deficiency in his taxpayer records, Plaintiff lacked the authority to

sue. (ECF No. 7, at PageID 28.) He also argued that the Court lacked jurisdiction to adjudicate
this case because, in another case brought by Defendant against the IRS, the U.S. Tax Court

found that it had no jurisdiction over the matter. (ECF No. 7-1 at PageID 32.) This Court found

these arguments meritless and denied Defendant’s motion to dismiss. (ECF No. 22.)

       Turning to this motion for summary judgment, Plaintiff requests that the Court reduce to

judgment Defendant’s income tax liability. (ECF No. 14.) It also requests that the Court

authorize the foreclosure and judicial sale of some parcels of real estate in Cordova, Tennessee

(“Cordova Property”). For the reasons below, the Court GRANTS Plaintiff’s requests and

therefore its motion for summary judgment in whole.

                                   STATEMENT OF FACTS

       Plaintiff submitted an exhaustive record about Defendant’s tax liability and his

ownership interest in the Cordova Property, which Defendant does not contest. 1 The

Court quotes these facts from Plaintiff’s Concise Statement of Undisputed Facts (ECF

No. 14-1) verbatim: 2

         A.    Mason’s Income Tax Liability is $930,041 as of April 22, 2019.

         1.    A delegate of the Secretary of the Treasury made income tax assessments
         against Defendant Michael D. Mason (“Mason”) based on the income tax
         returns he filed for the years 2000 to 2004. In addition, the fraudulent failure-to-
         file penalty provided by 26 U.S.C. § 6651(f) was assessed against him. These



1
 Defendant’s response to this motion propounds several meritless legal arguments that the Court
has already assessed—and dispatched—in its recent order denying Defendant’s motion to
dismiss (ECF No. 22). Defendant also appears to claim that the IRS lacked regulatory authority
to make tax assessments against him. (ECF No. 15 at PageID 243–4.) The Court reemphasizes
that these arguments lack legal merit. Nor do they raise any issues of fact. So Defendant admits
Plaintiff’s factual contentions. See LR 56.1 (“Failure to respond to a moving party’s statement
of material facts, or a non-moving party’s statement of additional facts, within the time periods
provided by these rules shall indicate that the asserted facts are not disputed for purposes of
summary judgment.”).
2
 For clarity purposes, the Court has omitted all footnotes from Plaintiff’s Concise Statement of
Undisputed Facts.
                                                 2
assessments for taxes and penalties, together with the outstanding balance owed
as of April 22, 2019, for each year are listed as follows:

Tax         Date of    Type of                Amount of Balance
Period      Assessment Assessment             Assessment Outstanding as
                                                         of April 22, 2019


     2000     6/8/2009    Income Tax             $47,249              $91,356
             8/12/2009    § 6651(f) penalty      $15,449
     2001     6/8/2009    Income Tax             $54,641             $223,961
             8/12/2009    § 6651(f) penalty      $39,812
     2002     6/8/2009    Income Tax             $46,652             $186,834
             8/12/2009    § 6651(f) penalty      $34,989
     2003     6/8/2009    Income Tax             $54,552             $209,703
             8/12/2009    § 6651(f) penalty      $40,914
     2004     6/8/2009    Income Tax             $59,267             $218,187
             8/12/2009    § 6651(f) penalty      $44,450
                                                            Total: $930,041


Ex. 101-105 (Certificates of Assessments, Payments, and Other Specified
Matters (Form 4340)); Ex. 106 (Transcripts of Accounts for the years 2000 to
2004.)

2.   Proper notice and demand for payment of the tax assessments described in
paragraph 1, above, was given to Mason. Ex. 101-105.

3.    The amount of the income tax assessed was based on Mason’s sworn
income tax returns. Ex. 107-111, Income Tax Return (Forms 1040), line 57. For
example, Mason reported a total tax of $47,249 on his income tax return for that
year, and the IRS assessed that amount as against him. Compare Ex. 101, Form
4340, with Ex. 107 Form 1040, line 57. Mason signed each return under
penalty of perjury, averring that it was true, correct, and complete. Id.

4.     Despite notice and demand for payment of the assessments described in
paragraph 1, above, Mason has failed to pay the full amounts due and owing,
and, as of April 22, 2019, he was indebted to the United States in the amount of
$930,041. Id.

B.    Mason Is Liable for the Failure-to-File Penalty.

5.   For the years 2000 to 2004, Mason was required to file a return or request
an extension by April 15th of the subsequent year. 26 U.S.C. § 6702.


                                      3
6.   Mason did not file the income tax returns for the tax years 2000 to 2004
on April 15 of the subsequent year. Ex. 101-105.

7.    Mason eventually filed his federal income tax returns for the 2000 to 2004
tax year on a timely basis. Ex. 107-111, Form 1040s, p. 2 (jurat).

8.    Mason was indicted on six counts of attempting to evade or defeat his
federal income taxes for the 2000 to 2004 tax years under 26 U.S.C. § 7201. Ex.
112 (indictment).

9.    Mason pleaded guilty to one count of attempting to evade or defeat the
federal income tax. Ex. 113 (plea agreement). In part of his plea agreement,
Mason admitted that he had willfully attempted to evade and defeat his income
tax liability for 2003 by attempting to conceal his true and correct income by
filing a false employee Withholding Allowance Certificates (Form W-4) with
his employer. Id.

10. As a further condition of his plea agreement, Mason admitted that a
federal tax loss was incurred by the United States for purpose of determining
criminal restitution against him in the amount of $229,064 for 2000 to 2004. Id.
A criminal restitution judgment was entered in that amount on February 11,
2009. Ex. 114.

11. During his change of plea hearing, the prosecutor was asked what was the
factual basis underlying the indictment. Ex. 115, Change of Plea Hrg. Tr., pp.
14:7-17:3. The prosecutor made the following proffer:

     Had this case proceeded to trial, essentially the proof would have
     shown that the defendant, Mr. Mason, at the time period set forth
     in the indictment was a pilot employed by Federal Express, that he
     attempted to evade and defeat the determination of his 2000
     through his 2004 income tax liabilities by failing to file income
     tax returns on the due date of April 15th of the said tax years set
     out in the indictment and by failing to make payment of the
     outstanding tax liability. The defendant’s conduct was coupled
     with affirmative acts of evasion in furtherance thereof including
     the filing of false W4 forms using nominee entities and individuals
     and engaging in substantial cash transactions to conceal the
     disposition of his income.

     Specifically, the proof would have shown that this investigation
     began in approximately July 2005 upon a referral from the Internal
     Revenue Service Examination Division. The subsequent criminal
     investigation revealed that Mr. Mason had failed to file income tax
     returns for tax years 2000 through 2004. The proof would have
     shown for these tax years defendant earned gross taxable income

                                      4
     above the statutory gross income amount requiring an individual
     to file a federal income tax return. The proof would have further
     shown that for these tax years, Mr. Mason signed false W4
     employee withholding forms for each tax year claiming that he was
     exempt from federal income tax withholding on his wages thereby
     effectively ceasing any federal withholding from his paycheck.

     The proof would have further shown that once Mr. Mason became
     aware of the investigation by the Internal Revenue Service into his
     failure to file these tax returns and his filing of the false W4s, that
     he sought to evade the determination of his tax due by committing
     several acts of evasion. First of all, we would have shown that the
     defendant formed entities which were used as nominees. The
     nominee entity names that he formed were MDM-01, LGM- 01
     and CPM-01. Mr. Mason opened bank accounts under these
     nominee names, utilized these accounts for depositing his
     paychecks and also for his personal expenditures.

     Proof would further have shown that Mr. Mason soon thereafter
     rented a postal mailbox in the name of the nominee entities and
     changed the mailing address for all the bank accounts that he had
     to this post office box. Mr. Mason also went from having direct
     payroll deposits from Federal Express to receiving paper payroll
     checks which he would then deposit into the nominee accounts or
     accounts that he also had opened in either his wife or son’s names.
     The proof would have shown after the manual deposits were made
     of his paychecks, substantially all the payroll checks would be
     systematically withdrawn in U.S. currency.

     The proof would have also shown another act of evasion in that
     Mr. Mason employed an attorney here in Shelby County to prepare
     legal documents making it appear as if Mr. Mason’s residence in
     Cordova was mortgaged to a third-party company known as LGM-
     01, thus attempting to shelter his residence from any potential IRS
     collection efforts. The evidence would have shown that the entity
     LGM-01 was a sham or nominee entity and that no money had
     actually changed hands and that the lien that had been placed
     against his residence was in effect nonexistent.

     As a result of all these and other affirmative acts of evasion, the
     proof would have shown that there is a tax due and owing to the
     United States for tax years 2000 through 2004 of approximately
     $229,064.48.

Id., pp. 14:7-16:24.



                                        5
12. The Court asked Mason if these statements were “correct and accurate,”
and Mason stated “yes.” Id., pp. 16:25-17:2. Mason was under oath when he
affirmed the recitation of the facts the United States could prove beyond a
reasonable doubt was correct and accurate. Id., pp. 3:19-4:8.

C.    Federal Tax Liens Attach to the Real Property.

13. Federal tax liens arose on the dates of each assessment described in
paragraph 1, above, and attached to all of Mason’s property and rights to
property, including any after-acquired interest in the property. See 26 U.S.C. §§
6321, 6322.

14. On July 16, 1987, Michael Mason and his wife, Linda Mason, purchased
the property commonly known as 2807 Eagle Brier Cove, Cordova, Tennessee
(“Real Property”). Ex. 116. This property was held as tenants by the entireties.
Id.

15. Linda Mason died on July 2, 2006. Ex. 107-111, Form 1040 (jurat
averring Linda Mason died on that date). At that point, Mason became the sole
owner of the Real Property.

16. Mason transferred the Real Property to himself and Valerie Glazier by
quitclaim deed for nominal consideration on October 12, 2010. Ex. 117.

17. Mason and Glazier transferred the Real Property to Glazier by quitclaim
deed for nominal consideration on March 4, 2013. Ex. 118 (quitclaim deed).

18. Glazier then transferred the Real Property to Mason by quitclaim deed on
December 20, 2013. Ex. 119.

19. On October 29, 2014, Mason recorded a Gift of Deed with the Shelby
County Recorder of Deeds, purporting to transfer the Real Property to
Defendant Regan D. Reedy, in his capacity as the executor for the “Cherokee
Country Government, Cherokee Nation of Indians by Treaty Law.” Ex. 120.

20. Defendant Regan D. Reedy, in his capacity as executor, has not asserted
an interest in the Real Property on behalf of the Cherokee Nation of Indians in
this civil action.

21. Defendant Capital One Bank (USA), N.A., was named as a party as it may
have had or claimed an interest in the Real Property. Compl., ¶ 32.

22. The Clerk of Court entered default Reedy and Capital One Bank on July
29, 2019. Dkt. no. 11.

23.   The United States filed a notice of lien in the amount of $229,924, related

                                       6
         to the judgment of conviction entered against Mason by this Court, which was
         recorded on May 10, 2010. Ex. 121.

                                       LEGAL STANDARD

       Now the Court will address the summary judgment standard. Courts are to grant

summary judgment when “the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

material if it “establish[es] or refute[s] an essential element of the cause of action or defense.”

Bruederle v. Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012) (internal quotation marks

omitted). 3 Not all disputes are genuine. A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The reviewing court “must evaluate each party’s

motion on its own merits, taking care in each instance to draw all reasonable inferences against

the party whose motion is under consideration.” Taft Broadcasting Co. v. United States, 929

F.2d 240, 248 (6th Cir. 1991).

        The evidentiary burden can shift. For example, the movant “bears the initial burden of

demonstrating the absence of any genuine issue of material fact.” Mosholder v. Barnhardt, 679

F.3d 443, 448 (6th Cir. 2012) (citing Celotex Corp v. Catrett, 477 U.S. 317, 323 (1986)). If so,

the burden then shifts. “Once the moving party satisfies its initial burden, the burden shifts to the

nonmoving party to set forth specific facts showing a triable issue of material fact.” Id. at 448–



3
  Each party must cite “particular parts of materials in the record” or show that the other party’s
cited materials do not establish the presence or absence of a genuine factual dispute. Fed. R.
Civ. P. 56(c)(1); see also Bruederle, 687 F.3d at 776. “The court need consider only the cited
materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3). “[T]he
district court has no ‘duty to search the entire record to establish that it is bereft of a genuine
issue of material fact.’” Pharos Capital Partners, L.P. v. Deloitte & Touche, 535 F. App’x 522,
523 (6th Cir. 2013) (per curiam) (quoting Tucker v. Tennessee, 539 F.3d 526, 531 (6th Cir.
2008), abrogation recognized by Anderson v. City of Blue Ash, 798 F.3d 338 (6th Cir. 2015)).
                                                  7
49 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). This

means “[w]hen the non-moving party fails to make a sufficient showing of an essential element

of his case on which he bears the burden of proof, the moving parties are entitled to judgment as

a matter of law and summary judgment is proper.” Chapman v. UAW Local 1005, 670 F.3d 677,

680 (6th Cir. 2012) (citing Celotex Corp., 477 U.S. at 323).

                                            ANALYSIS

       In its motion, Plaintiff makes two general arguments. First, Plaintiff asserts that

Defendant failed to file his income tax returns for tax years 2000 to 2004, and that he is now

liable for the total corresponding amount of these unpaid tax liabilities. (ECF No. 14-2 at

PageID 115–16.) By the same token, Plaintiff argues that Defendant is liable for fraudulent

failure-to-file penalties in his total income tax liability. (Id. at PageID 116–19.) Second,

Plaintiff argues that the Court should order the foreclosure of real property owned by Defendant.

(Id. at PageID 119–22.)

       In response, Defendant appears to claim that the IRS lacked regulatory authority to make

tax assessments against him. (ECF No. 15 at PageID 243–44.) Defendant also argues that, even

if the IRS had regulator authority, “[n]o properly signed Form 23C Assessment Certificate or

Notice of Deficiency, which is required to be performed by the commissioner . . . has ever been

placed into evidence to support their claim.” (Id. at PageID 244.) In the end, Defendant “asserts

that the commissioner did not have the jurisdiction for collection actions taken in the previous

criminal cases or this present action to foreclose any alleged assets of the defendant.” (Id. at

PageID 246.)

       Beside these arguments—all of which the Court found meritless in its recent order

denying Defendant’s motion to dismiss (ECF No. 22)—Defendant has not presented evidence



                                                  8
establishing any material issue of fact. Because no material issue of fact exists, and because

Plaintiff has shown more than enough evidence to support its allegations the Court GRANTS

Plaintiff’s motion for summary judgment.

I.      Judgment as to Defendant’s Tax Liability

        A.      Defendant’s Income Tax Liability

        Plaintiff argues “there can be no genuine dispute as to the validity of the United States’

assessments and its entitlement to a judgment as a matter of law.” (ECF No. 14-2 at PageID

114.) So Plaintiff reasons the Court should enter judgment in its favor for Defendant’s $930,041

in unpaid tax liabilities. (ECF No. 14-2 at PageID 115.) As explained below, the Court finds

Plaintiff’s position well-taken and GRANTS Plaintiff’s motion for summary judgment as to

Defendant’s tax liabilities.

        The Court begins with the tax assessment. “[A]n assessment is closely tied to the

collection of a tax, i.e., the assessment is the official recording of liability that triggers levy and

collection efforts.” Hibbs v. Winn, 542 U.S. 88, 101 (2004); see also 26 U.S.C. § 6203. Under

well-established tax law, “an assessment is entitled to a legal presumption of correctness—a

presumption that can help the Government prove its case against a taxpayer in court.” United

States v. Fior D'Italia, Inc., 536 U.S. 238, 242–43 (2002) (citing United States v. Janis, 428 U.S.

433 (1976)); see also United States v. Rohner, 634 F. App'x 495, 499 (6th Cir. 2015). When the

government makes such a showing, the evidentiary burden shifts to the defendant.

        For example, “[i]f an assessment is supported by ‘a minimal evidentiary foundation,’ the

‘burden of disproving’ it rests on the taxpayer.” Rohner, 634 F. App'x at 499 (quoting United

States v. Hammon, 277 Fed. Appx. 560, 563 (6th Cir. 2008)). “To meet this burden in most

cases, the taxpayer must show ‘the determination to be incorrect or arbitrary.’” Id. at 499 (6th



                                                    9
Cir. 2015) (quoting Indmar Prods. Co. v. Comm'r, 444 F.3d 771, 776 (6th Cir. 2006)). But

“‘[v]ague and general denials’ of an assessment's accuracy do not . . . establish a reasonable

denial sufficient to shift the burden [back] to the Government.” Id.

       To meet its burden, Plaintiff submitted copies of Certificates of Assessments, Payments,

and Other Specified Matters—also called Forms 4340—that prove the IRS made these

assessments against Defendant. (ECF No. 14-4; ECF No. 14-5; ECF No. 14-6; ECF No. 14-7;

ECF No. 14-8.) Plaintiff has also submitted account transcripts for tax years 2000 to 2004 that

show the amount of interest accrued and statutory penalties associated with Defendant’s unpaid

taxes. (ECF No. 14-9.)

       This evidence is enough for Plaintiff to establish its evidentiary foundation of

Defendant’s income tax liability. Defendant must therefore present evidence establishing a

genuine issue of material fact as to his tax liability to survive this portion of Plaintiff’s motion

for summary judgment. Defendant has failed in this endeavor.

       His response to Plaintiff’s motion for summary judgment lacks any factual allegations

that suggest Plaintiff’s “determination to be incorrect or arbitrary.” Indmar Prods. Co., 444 F.3d

at 776. Instead, he claims based on meritless legal arguments that the IRS lacks authority to

assess taxes against him, and that the Court lacks jurisdictional authority to adjudicate this

action. (ECF No. 15.) The Court has done away with these arguments in its recent order

denying Defendant’s motion to dismiss. (ECF No. 22.) As a result, the Court GRANTS

Plaintiff’s motion for summary judgment as to Defendant’s tax liabilities and ADJUDGES that

Defendant owes $930,041 to the federal government.

       1.      Defendant’s Fraudulent Failure-to-File Penalty Liability




                                                  10
       Included within Defendant’s total tax liabilities of $930,041 are penalties that the IRS

assessed against Defendant because he failed to timely file his income tax returns for tax years

2000 to 2004. Based on the Certificates of Assessments, Payments, and Other Specified Matters

(ECF No. 14-4; ECF No. 14-5; ECF No. 14-6; ECF No. 14-7; ECF No. 14-8) and Defendant’s

tax account transcripts (ECF No. 106), these penalties amount to around $175,000.

       A portion of this $175,000 penalty is the enhanced penalty the IRS assessed against

Defendant based on his alleged fraudulent failure to file those returns. “While the IRS imposes

various penalties upon those who do not file income tax returns as mandated by statute, Section

6651(f) of the Internal Revenue Code imposes greater penalties upon those who are shown to

have acted fraudulently in their failure to file.” United States v. Rippl, No. 1:16-CV-1139, 2017

WL 6508383, at *3 (N.D. Ohio July 5, 2017), aff'd, No. 17-3941, 2018 WL 2972448 (6th Cir.

May 23, 2018), cert. denied, 139 S. Ct. 614, 202 L. Ed. 2d 432 (2018). “This section provides

that ‘[i]f any failure to file any return is fraudulent,’ the monthly penalty can be up to 15% of the

tax amount with a maximum aggregate penalty of 75% of the tax amount.” Id. (quoting 26

U.S.C. § 6651(f)).

       And so Plaintiff seeks to have the Court find that Defendant fraudulently failed to file his

income tax returns. (ECF No. 14-2 at PageID 116–19.)

       To prove fraudulent failure to file, Plaintiff must show that Defendant “intended to evade

tax believed to be owing by conduct intended to conceal, mislead, or otherwise prevent

collection of tax.” Id. (citing Green v. Comm’r, T.C. Memo. 2016–67, 2016 WL 1559621, at *11

(Apr. 14, 2016)). Based on the record, the Court finds that Defendant has met its burden. And

Defendant has presented no evidence disputing Plaintiff’s version of the facts. For the reasons




                                                 11
below, the Court thus GRANTS Plaintiff’s motion for summary judgment as to Defendant’s

liability for having fraudulently failed to file his income tax returns for tax years 2000 to 2004.

               a.      Collateral Estoppel Doctrine Applied to Tax Year 2003

        Plaintiff argues that Defendant is estopped from contesting that he engaged in fraudulent

conduct in 2003. “Federal Courts have consistently held that, under appropriate circumstances,

the doctrine of collateral estoppel may apply to issues litigated in a criminal case, even by virtue

of a guilty plea, which a party seeks to relitigate in a subsequent civil proceeding.” Gardner v.

United States, No. 3:06-01211, 2009 WL 10679418, at *2 (M.D. Tenn. Sept. 30, 2009), aff'd,

443 F. App'x 70 (6th Cir. 2011) (quoting Gray v. Comm'r I.R.S., 708 F.2d 243, 246 (6th Cir.

1983)). “[A] conviction for federal income tax evasion, . . . upon a plea of guilty, . . .

conclusively establishes fraud in a subsequent civil tax fraud proceeding through application of

the doctrine of collateral estoppel.” Gray, 708 F.2d 243, at 246. What is more, “[a] guilty plea

is as much a conviction as a conviction following jury trial. The elements of criminal tax

evasion and civil tax fraud are identical. Id.

        To support its claim, Plaintiff asserts that, “[g]iven [Defendant’s] plea agreement and

subsequent conviction, there can be no genuine dispute regarding his fraudulent intent for tax

year 2003.” (ECF No. 14-2 at PageID 117–18.) The Court finds that the record supports

Plaintiff’s position. (ECF No. 14-1 at PageID 109–10; ECF No 14-6; ECF No. 14-7.) What is

more, Defendant disputes none of the facts Plaintiff asserts. As to tax year 2003, the Court finds

that Defendant’s plea agreement and later conviction conclusively establish Defendant’s liability

for the enhanced statutory penalties that the IRS assessed against him for that year. The Court

thus GRANTS summary judgment on Defendant’s failure-to-file penalty liability for tax year

2003.



                                                  12
               b.      Fraudulent Intent Found for Tax Years 2000 to 2004

       Plaintiff next argues that, just as Defendant’s plea agreement and later conviction that

show his fraudulent intent for tax year 2003, no genuine dispute of material fact exists as to

Defendant’s fraudulent failure to file income tax years for tax years 2000 to 2004. (ECF No. 14-

2 at PageID 118.)

       In tax cases like this one, “[a] court may infer fraudulent intent by looking to various

kinds of circumstantial evidence.” Kalo v. C.I.R., 1998 WL 382741, at *6 (6th Cir. 1998) (citing

Solomon v. Commissioner, 732 F.2d 1459, 1461 (6th Cir. 1984)). These types of circumstantial

evidence are sometimes called “badges of fraud.” “Such ‘badges of fraud’ include: (1) failure to

file tax returns; (2) an understatement of income over an extended period; (3) failure to furnish

the government with access to records; (4) failure to keep adequate books and records; (5) the

sophistication of the taxpayer; (6) concealment of bank accounts; (7) giving implausible or

inconsistent explanations of behavior; and (8) willingness to defraud another in a business

transaction.” Id. (citing Solomon, 732 F.2d 1459 at 1461–62). “While no single factor is

necessarily conclusive, the combination of a number of these badges of fraud constitutes

persuasive evidence of fraud.” Id. (quoting Solomon, 732 F.2d 1459 at 1461–62).

       Plaintiff points to many facts arguing that they are badges of fraud that combine to show

Defendant “acted with a fraudulent intent when he failed to timely file his income tax returns.”

(ECF No. 14-2 at PageID 119.) First, during Defendant’s change of plea hearing, Defendant

admitted that he “attempted to evade and defeat the determination of his 2000 through 2004

income tax liabilities by failing to file income tax returns on the due date of April 15th of the

said tax years set out in the indictment and by failing to make payment of the outstanding tax

liability.” (ECF No. 14-18 at PageID 210, 213.) Second, Defendant admitted that he “signed



                                                 13
false W4 employee withholding forms for each tax year claiming that he was exempt from

federal income tax withholding on his wages thereby effectively ceasing any federal withholding

from his paycheck.” (Id. at PageID 211, 213.) Third, Defendant admitted that he created several

nominee entities to hide his income and expenditures. (Id. at PageID 211–12, 213.) Fourth, the

Defendant admitted he “employed an attorney . . . to prepare legal documents making it appear

as if [his] residence . . . was mortgaged to a third-party company . . . , thus attempting to shelter

his residence from any potential IRS collection efforts.” (Id. at PageID 212, 213.) Finally,

Defendant admitted that “the [third-party company] was a sham or nominee entity and that no

money had actually changed hands and that the lien that had been placed against his residence

was in effect nonexistent.” (Id.)

       The Court agrees with Plaintiff that these undisputed facts combine to establish that

Defendant acted with fraudulent intent when he did not file his income tax returns for tax years

2000 to 2004. In this way, the Court finds that these facts reflect many “badges of fraud” that

justify the enhanced statutory penalties under the Internal Revenue Code. Kalo, 1998 WL

382741, at *6. Plus Defendant does not dispute Plaintiff’s version of the facts. The Court thus

GRANTS summary judgment on Defendant’s fraudulent failure-to-file penalty liability for tax

years 2000 to 2004.

II.    Foreclosure on Defendant’s Real Property

       Turning now to the real estate lien, Plaintiff argues that “[t]here can be no genuine

dispute that the United States holds a valid lien interest against” the Cordova Property. (ECF

No. 14-2 at PageID 119.) So Plaintiff requests that the Court “order the sale of the Real

Property, with all of the available proceeds (after payment of costs of sale) to be distributed to

the United States.” (Id.) Given the record here and the fact that Defendant does not contest any



                                                  14
of Plaintiff’s factual contentions, for the reasons below the Court GRANTS Plaintiff’s request to

foreclose the Cordova Property.

       A.      Federal Tax Liens Attach to Defendant’s Real Property

       For the Court to grant Plaintiff’s request to foreclose the Cordova Property, Plaintiff must

show that federal tax liens attached to that property. As explained below, the record persuades

the Court that federal tax liens have attached to Defendant’s Cordova Property.

       When a person owes taxes, if that person “neglects or refuses to pay the same after

demand, the amount . . . shall be a lien in favor of the United States upon all property and rights

to property, whether real or personal, belonging to such person.” 26 U.S.C. § 6321. Federal tax

liens “arise at the time [assessments are] made and shall continue until the liability for the

amount so assessed (or a judgment against the taxpayer arising out of such liability) is satisfied

or becomes unenforceable by reason of lapse of time.” 26 U.S.C. § 6322. The Supreme Court

has interpreted the statute and held “[t]he statutory language ‘all property and rights to property,’

appearing in § 6321 . . . is broad and reveals on its face that Congress meant to reach every

interest in property that a taxpayer might have.” United States v. Nat'l Bank of Commerce, 472

U.S. 713, 719–20 (1985). As a result, Plaintiff “may request the judicial sale of property on

which the United States has a tax lien in order to satisfy a delinquent tax liability.” United States

v. Reyes, No. 15-cv-02459-STA-dkv, 2016 WL 590247, at *9 (W.D. Tenn. 2016) (citing 26

U.S.C. § 7403; United States v. Rodgers, 461 U.S. 677, 681 (1983)).

       According to the record, Defendant bought the Cordova Property with his wife in 1987.

(ECF No. 14-1 at PageID 112.) In 2006, Defendant’s wife died, leaving Defendant as the

property’s only owner. (Id.) Three years after the death of Defendant’s wife, the IRS assessed

the tax liabilities against him. (ECF No. 14-4; ECF No. 14-5; ECF No. 14-6; ECF No. 14-7;



                                                 15
ECF No. 14-8.) The Court thus agrees with Plaintiff’s assertion that Defendant “was the sole

owner of [the Cordova Property] at the time the liens arose and attached to the Real Property.”

(ECF No. 14-2 at PageID 120.)

       Since the IRS assessed the tax liabilities against him, Defendant appears to have

transferred the property to other individuals, including Defendant Regan D. Reedy (“Reedy”),

for nominal consideration. (ECF No. 14-1 at PageID 112; ECF No. 23.) As Plaintiff points out

(ECF No. 14-2 at PageID 120), the federal tax liens continued to attach to the Cordova Property

despite the transfers. See United States v. Big Value Supermarkets, Inc., 898 F.2d 493, 497 (6th

Cir. 1990) (“It is settled federal law that transfers subsequent to the attachment of a federal lien

do not affect the lien in any way.”); see also United States v. Bess, 357 U.S. 51, 57 (1958). As a

result, the Court finds that the record shows that federal tax liens have attached to the Cordova

Property, triggering the federal government’s ability to foreclose it.

       B.      Plaintiff Is Entitled to Proceeds from Sale of the Cordova Property

       Having found that federal tax liens attach to the Cordova Property, the Court must next

determine whether any parties other than Plaintiff have an interest in the proceeds from the

property’s sale. For the reasons below, the Court finds that the answer is no. Plaintiff is the only

party entitled to such proceeds.

       First, the law is clear that federal law controls where the proceeds from the sale go.

“Federal law determines the relative priority of federal tax liens and any competing liens.”

United States v. Hawthorne, No. 1:12 CV 3041, 2014 WL 2212939, at *3 (N.D. Ohio May 28,

2014) (citing Aquilino v. United States, 363 U.S. 509, 513–14 (1960)). So what is that federal

law? “In the absence of statutory authority to the contrary, ‘priority for the purposes of federal




                                                  16
law is governed by the common-law principle that ‘first in time is the first in right.’” Id. (quoting

United States v. McDermott, 507 U.S. 447, 449 (1993)).

          “[W]hen a claim or interest of the United States is established, [the Court] ‘may decree a

sale of such property . . . and a distribution of the proceeds of such sale according to the findings

of the court in respect to the interests of the parties and of the United States.’” United States v.

Winsper, 680 F.3d 482, 488 (6th Cir. 2012) (quoting 26 U.S.C. § 7403(c)). The Internal

Revenue Code “provides that after the Court has resolved all claims to the property it may order

a sale of the property and distribute the proceeds according to the respective interests.” Reyes,

No. 15-CV-02459-sta-DKV, 2016 WL 590247, at *9 (W.D. Tenn. 2016) (citing 26 U.S.C. §

7403(c)). By the same token, if a party fails to assert their interest in property subject to

foreclosure, they will forfeit the ability to claim entitlement to any proceeds from the foreclosure.

See id.

          As the Court determined above, federal tax liens have attached to the Cordova Property.

And as Plaintiff sets forth in the record, Judge S. Thomas Anderson assessed a criminal

restitution lien against Defendant, which also attached to the Cordova Property. (ECF No. 14-7

at PageID 195.) The Court thus finds that Plaintiff has proven its entitlement to the proceeds of

Defendant’s property foreclosure, and that Plaintiff may allocate the proceeds as it sees fit

toward Plaintiff’s tax, interest, and penalty liabilities. In re Se. Waffles, LLC, 460 B.R. 132, 140

(B.A.P. 6th Cir. 2011), aff'd, 702 F.3d 850 (6th Cir. 2012).

          The Court further finds that the only other parties that could have claimed an interest in

the Cordova Property—Reedy and Defendant Capital One Bank (USA), N.A. (“Capital One”)—

have failed to assert any claim. Reedy and Capital One have not responded to Plaintiff’s

complaint. And the Clerk of Court has recently entered an entry of default against both Reedy



                                                   17
and Capital One. (ECF No. 11.) The Court thus agrees with Plaintiff that it “should accordingly

determine that Reedy and Capital One have not asserted any rights, titles, claims, or interests in

the Real Property and they should take nothing from a sale of the Real Property.” (ECF No. 14-2

at PageID122.) (citing United States v. Davis, No. 1:13-CV-00695, 2014 WL 7524878, at *4

(S.D. Ohio Oct. 15, 2014), report and recommendation adopted, No. 1:13-CV-00695, 2014 WL

7272221 (S.D. Ohio Dec. 18, 2014)).

       The Court thus GRANTS Plaintiff’s motion for summary judgment as to the foreclosure

of the Cordova Property. And the Court ADJUDGES that Plaintiff may sell the Cordova

Property under 26 U.S.C. § 7403 free and clear of all rights, titles, claims, and interests of the

parties here, and use the proceeds of that sale to pay the federal tax liens encumbering the

Cordova Property.

                                          CONCLUSION

       For the reasons stated above, the Court GRANTS Plaintiff’s motion for summary

judgment.

       SO ORDERED, this 27th day of November, 2019.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                 18
